DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art has failed to suggest either singly or in combination a novel vehicle-mounted seat device.  The applicant has disclosed the use of a backrest held by being suspended from a seatback main frame with a suspension tool, the backrest being capable of reclining relative to the seatback main frame around a shaft extending in a front-back direction of a vehicle.  A seatback subframe is mounted on the backrest in order to move together with the backrest relative to the seatback main frame.  The applicant has further disclosed the use of one or more front-back position regulation mechanisms for regulating a position of the seatback subframe in a front-back direction relative to the seatback main frame; wherein each of the front-back position regulation mechanisms includes a front restraining bracket secured relative to the seatback main frame.  The front restraining bracket includes a front fixing portion.  A rear restraining bracket is secured relative to the seatback subframe, whereby the rear restraining bracket includes a rear fixing portion positioned behind the front fixing portion, and an arm portion extending from the rear fixing portion so as to detour in an up- down direction of the vehicle before extending forward to be secured on the seatback subframe.  A restraining member that is a linear member strung between the front fixing portion and the rear fixing portion, for regulating rearward movement of the seatback subframe relative to the seatback main frame whereby the arm portion is deformed upon input of a load greater than a predetermined load such that a front end portion thereof is displaced rearward relative to the rear fixing portion, and a maximum pulling load of the restraining member is greater than a load inputted at a time when the arm portion starts deforming. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 10,988,063, 9,950,646, 2016/0159254 and 2012/0119551 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
October 09, 2021